DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 was provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cha (10993338).  With respect to claim 1, Cha discloses a display device (200), comprising: a display panel (230); a supporting portion (231) disposed below the display panel (230), the supporting portion (231) comprising a plurality of supporting bars (235a, 235c) which are arranged in a first direction and are extended in a second direction crossing the first direction; a hinge part (240) disposed below the supporting portion (231), the hinge part (240) overlapping the supporting bars (235a, 235c) to define a folding axis extending in the second direction; a joint part (244) disposed between the hinge part (240) and the supporting bars (235a, 235c), the joint part (244) comprising a plurality of joints arranged in the first direction, extended in the second direction, and coupled to rotate with respect to each other; and a magnet unit (242a) disposed between the hinge part (240) and the joints (244).  With respect to claim 2, Cha discloses the display device (200) of claim 1, wherein the supporting bars (235a, 235c) comprise a metallic material (242c) that is attracted by the magnet unit (242a).  With respect to claim 3, Cha discloses the display device (200) of claim 1, wherein the magnet unit (242a) is adjacent to the folding axis.  With respect to claim 4, Cha discloses the display device (200) of claim 1, wherein the display panel (230) comprises: a first non-folding region; a second non-folding region; and a folding region disposed between the first non-folding region and the second non-folding region, wherein the supporting portion (231) further comprises: a first supporting portion (233a) disposed below the first non-folding region; and a second supporting portion (233a) disposed below the second non-folding region, wherein the supporting bars (235a, 235c) are disposed between the first supporting portion (233a) and the second supporting portion (233a), and the supporting bars (235a, 235c) and the joints (244) overlap the folding region (see for example 5 and column 19 lines 4-43).  With respect to claim 20, Cha discloses a display device (200), comprising: a display panel (230); a supporting portion (231) disposed below the display panel (230), the supporting portion (231) including a plurality of supporting bars (235a, 235c), which are arranged in a first direction and are extended in a second direction crossing the first direction; a hinge part (240) disposed below the supporting portion (231), wherein the hinge part (240) overlaps the supporting bars (235a, 235c) to define a folding axis extending in the second direction; a joint part (244) disposed between the hinge part (240) and the supporting portion (231); and a plurality of magnet units (242a) disposed between the hinge part (240) and the joint part (244), wherein the joint part (244) comprises: a plurality of joints disposed between the hinge part (240) and the supporting bars (235a, 235c), wherein the joints (244) are arranged in the first direction and are extended in the second direction; and a first connecting portion (212) and a second connecting portion (220) connected to the hinge part (240), wherein the first connecting portion (212) and the second connecting portion (220) are spaced apart from each other in the first direction with the joints (244) interposed therebetween, wherein the first connecting portion (212), the second connecting portion (220), and two portions of the joints (244) that are opposite to each other in the second direction are coupled to rotate with respect to each other.

Allowable Subject Matter
Claims 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 5-19, patentability resides, at least in part, in the interconnection and interrelationship between the hinge part comprises: a first hinge part disposed below the first supporting portion; a second hinge part disposed below the second supporting portion and coupled to rotate with respect to the first hinge part and to define the folding axis along with the first hinge part; and a third hinge part disposed below the second supporting portion, spaced apart from the first hinge part, and coupled to the second hinge part to slide in the first direction as claimed and including all of the other limitations of the base claim(s) respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-01-04